DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
2.  The Action is responsive to Applicant’s Remarks/Arguments filed January 26, 2021.  
3.  In view of a thorough search and examination of the present application and, in light of the following:
Prosecution histories of the parent applications of the instant application 14610557, filed 1/30/2015 and U.S. Patent 10108746 issued 10/23/2018; and 14/326485, filed 7/9/2014 and U.S. Patent 9946808 issued 4/17/2018;
Prosecution history of the instant application;
An interview conducted 2/11/2021, a summary attached, in which the Examiner requested for and authorized to an Examiner’s Amendment for amending claim 21;
A terminal disclaimer against the said two U.S. Patents filed and approved 1/26/2021;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 21-41 (renamed to claims 1-21) are allowed. 
EXAMINER’S AMENDMENT
4. Authorization for this examiner’s amendment was given in an interview with Mr. David Victor, the representative of the Applicant, on February 11, 2021.
4.1. Please amend claim 21 as below:
21. (Currently Amended) A computer program product for entity resolution of
records in a database, the computer program product comprising a non-transitory [[_a]] computer readable storage medium having computer readable program code to perform operations, the operations comprising:
maintaining, for each pair of two records of a plurality of pairs of two records, a relationship value indicating an extent to which the two records in the pair are related;
maintaining record information for each record of a plurality of records indicating 
a self-information score based on content in the record, 
an entity identifier of an entity assigned to the record, and 
an entity information score of a record comprising a proxy for the entity, wherein two or more records having a same entity identifier are resolved to a same entity identified by the entity identifier;
for a subject record, determining a target record having a relationship value with the subject record satisfying a threshold and having an entity information score greater than the entity information score of the subject record; and

Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's non-Final Office Actions of October 28, 2020, the rejections were made under U.S.C. $102 as being anticipated by 
Lawrence et al.: “SYSTEM AND METHOD FOR IDENTIFYING RELATIONSHIPS BETWEEN DATABASE RECORDS” (United States Patent Application Publication US 20030158850 A1, filed February 20, 2002; and published August 21, 2003, hereafter “Lawrence”).

In a response to the above Office Actions of October 28, 2020, the Remarks, Arguments and Amendment filed January 26, 2021, with respect to claims 21-41, the Applicant argued that 
“”according to Lawrence "tokens" are information in a record." The token may represent a word, a group of words, a date, a name or any other suitable information from one or more documents." (Lawrence, para. 6). Thus, a token as defined in Lawrence does not comprise an entity record as claimed, where the claim now requires that two or more records having a same entity identifier are resolved to a same entity identified by the entity identifier. Instead, a token is information in a record, not an 
“”The cited Lawrence mentions providing a user with records that have a relationship indicator exceeding a value. However, there is no mention that of the records having a relationship indicator exceeding a value also determining that one of the records has a higher entity information score. The cited Lawrence does not mention finding a target record both having a relationship value with the subject record satisfying a threshold and also having a greater entity information score. Instead, Lawrence discusses finding records having a relationship indicator that exceeds a value””.

A further review of the claimed subject matter that is specifically limited to entity resolution for records in a database, in view of the prosecution histories of the parent and instant applications, with respect to the above arguments, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner was further persuaded that features identified in the subject matters 
“maintaining, for each pair of two records of a plurality of pairs of two records, a relationship value indicating an extent to which the two records in the pair are related;
maintaining record information for each record of a plurality of records indicating 
a self-information score based on content in the record, 
an entity identifier of an entity assigned to the record, and 
an entity information score of a record comprising a proxy for the entity, wherein two or more records having a same entity identifier are resolved to a same entity identified by the entity identifier;
for a subject record, determining a target record having a relationship value with the subject record satisfying a threshold and having an entity information score greater than the entity information score of the subject record; and
setting the subject record entity identifier and entity information score to the entity identifier and entity information score of the determined target record” are among the merits of allowable subject matters of the application, respectively. 

An update search on prior art in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 21, 28 and 35. 

Claims (22-27), (29-34) and (36-41) are directly or indirectly dependent upon the independent claims 21, 28 and 35, respectively, and are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 21-41 (renamed to claims 1-21) are allowed. 

Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156  
Primary Patent Examiner  
February 11, 2021